Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 07/12/2022 are acknowledged. In said response dated 07/12/2022, applicants’ have amended claims 1 and 9 and cancelled claims 5-7 and 10-12. Thus, amended claims 1-4 and 8-9 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a DIV of 16/482,574 filed  on 07/31/2019 now ABN, which is a 371 of PCT/GB2018/050223 filed on 01/26/2018.
Note amended claims 1-4 and 8-9 (dated 07/12/2022) are not granted priority to parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, as support for the subject-matter in amended claims (dated 07/12/2022) “… an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR)…” is not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, not found in foreign priority document GB1701548.8 filed on 01/31/2017; furthermore, Application Data Sheet (ADS) filed with the instant application does not cite the foreign priority document, clarification and correction is required.        
Withdrawn-Claim Rejections: 35 USC § 112(b)
	Previous rejection of claim 1 and claims 2-8 (depending therefrom); claim 9 and claims 10-12 (depending therefrom) rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 112(a)
	Previous rejection of claims 1-12 rejected under 35 U.S.C. 112(a) for written-description and enablement, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
	Previous rejection of claims: I. Claims 1-12 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hoshino et al., (US 2018/0291403, in IDS); and II. Claims 1-12 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Karuppiah et al., (ACS Catalysis., 2017, Vol. 7: 6268-6282, published online 08/09/2017, in IDS) and as evidenced by Leferink et al., (ChemSelect, 2016, Vol. 1: 1893-1896, in IDS), is being withdrawn due to claim amendments.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9, as interpreted are directed to a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs as in claims 1-3 and 8-9 and a genus of microorganisms; as in claims 1-4 and 8); any recombinant microorganism … (genus of microorganisms; as in claim 9); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi). 
Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) teach E. coli strain co-expressing heterologous pathway for the production of monoterpenes including linalool, said reference E. coli strain comprising the following genes AtoB, HGS, HMGR, MK, PMK, PMD, idi and linalool synthase from Mentha citrae and resulting in linalool yield/titer 505 mg/L (see Fig. 1, page 1705; Table I, page 1706; Fig. 4, page 1710; and entire document); Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) disclose said reference genetically modified microorganism/E.coli comprising/expressing an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi); see Fig. 1, page 1705; Table I, page 1706; Results and Discussion, col. 1, last paragraph, page 1707; and entire document. 
Mendez-Perez et al., are silent regarding said E. coli strain producing linalool comprising Streptomyces clavuligerus linalool synthase (as in claim 4). 
However, regarding claim 4, analogous prior art Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS) advantageously teach and provide suggestion and motivation for the expression of Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host (see col. 2, ¶ 2, page 2403; Fig. 1 & Scheme 1, page 2404; and entire document.  
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Mendez-Perez et al., and utilize the Streptomyces clavuligerus linalool synthase disclosed by Nakano et al., as claimed in the instant invention, as expression of the Streptomyces clavuligerus linalool synthase endows the E. coli strain producing linalool for enhanced production of linalool because Nakano et al., provide the structural and functional element and evidence regarding Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host. Motivation to do so derives from the fact that linalool/monoterpene is employed as a precursor in various industrial settings for the production of fragrances/essential oil and commodity chemical in the production of fuel and as suggested by Mendez-Perez et al., and the combined references Mendez-Perez et al., and Nakano et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success). Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Mendez-Perez et al., and Nakano et al.,) i.e., a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs); any recombinant microorganism … (genus of microorganisms); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi), as taught by the instant invention and as claimed in claims 1-4 and 8-9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments (see page 4 of Applicants’ REMARKS dated 07/12/2022). 
	Applicants’ argue:“… Finally, with respect to the rejection over Mendez-Perez in view of Nakano, Applicant notes that Mendez-Perez, too, is not prior art against the instant application. Its online publication date is approximately four months after the priority date of the instant application.
	For the reasons above, Applicant asserts that the pending claims are allowable over the cited art and respectfully requests that the rejections be withdrawn.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains the following position (also see new-matter objection and rejection below): 
 Note amended claims 1-4 and 8-9 (dated 07/12/2022) are not granted priority to parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, as support for the subject-matter in amended claims (dated 07/12/2022) “… an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR)…” is not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, not found in foreign priority document GB1701548.8 filed on 01/31/2017; furthermore, Application Data Sheet (ADS) filed with the instant application does not cite the foreign priority document, clarification and correction is required.        
New-Matter/Objection to Specification
Necessitated by claim amendments 
Upon further review of claims amendment; Amended claims 1-4 and 8-9 (dated 07/12/2022) are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended claims 1-4 and 8-9 (dated 07/12/2022) recite “… an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR)…”, as claimed was not contemplated in the specification or in the claim set as originally filed dated 04/23/2021, nor support for the amended 1-4 and 8-9 can be found in the parental applications: i.e., support for amendments not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, not found in foreign priority document GB1701548.8 filed on 01/31/2017. 
New Matter-Claim Rejections: 35 USC § 112(a)
Necessitated by claim amendments 
Amended claims 1-4 and 8-9 (dated 07/12/2022) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1-4 and 8-9 (dated 07/12/2022) are rejected because, claims 1 and 9, recite the following subject matter “… an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR)…”and is considered to be new matter. 
The scope and the breadth of amended claims 1-4 and 8-9 (dated 07/12/2022) was not contemplated in the specification or in the claim set as originally filed dated 04/23/2021, nor support for the amended 1-4 and 8-9 can be found in the parental applications: i.e., support for amendments not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019 and 371 of PCT/GB2018/050223 filed on 01/26/2018, not found in foreign priority document GB1701548.8 filed on 01/31/2017; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). The court noted that with respect to In re Rusching 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Rusching makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure”. 
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9, as interpreted are directed to a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs as in claims 1-3 and 8-9 and a genus of microorganisms; as in claims 1-4 and 8); any recombinant microorganism … (genus of microorganisms; as in claim 9); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (also see 35 U.S.C. 112(a) rejections above for claims interpretation). 
Hoshino et al., (US 2018/0291403, in IDS) disclose the production of linalool in microorganisms transformed with the Streptomyces clavuligerus linalool synthase (¶ [0011], [0103]), a mutated E. coli Farnesyl diphosphate synthase gene which produces GPP from IPP and DMAPP (¶ [0355-0365]), and all enzymes of the mevalonate pathway of production of IPP from acetyl-CoA where the yield of linalool is 891.4-1179 mg/L (Examples 9 and 10). While the microorganism used in Examples 9 and 10 was Pantoea ananatis, Hoshino et al., also teach the use of E. coli as the host microorganism (¶ [0019-0020], [0398], [0403], [0476-0480]). Applicants’ are also directed to the following sections in Hoshino et al., (US 2018/0291403): Abstract; Fig. 3, Fig. 15; Example 7, Example 25; Table 1315 & 21; ¶ [0003-0006], [0084], [0363-0364], [0531], [0556], [0666]; and entire document. 
Hoshino et al., are silent regarding; an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (as in claims 1 and 9); and said method comprising Streptomyces clavuligerus linalool synthase (as in claim 4). 
Regarding claims 1 and 9, a genetically modified host cell comprising an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) are taught in the following references; said references specifically note and teach host cell comprising an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS) and an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), doubled the production of terpenes including precursors of terpenes.
 Applicants’ are directed to the following sections in the following references: see (i) Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41) Abstract; Fig. 1, page 34; Table 1 & 2, page 35; and entire document; and (ii) see Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) Abstract; Fig. 1, page 2; Table 2, page 4; Fig. 4, page 6; Fig. 5, page 7; and entire document.   
Regarding claim 4, analogous prior art Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS) advantageously teach and provide suggestion and motivation for the expression of Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host (see col. 2, ¶ 2, page 2403; Fig. 1 & Scheme 1, page 2404; and entire document.  
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Hoshino et al., and utilize an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS) and an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR) as suggested by Alonso-Gutierrez et al., Tsuruta et al., and  the Streptomyces clavuligerus linalool synthase disclosed by Nakano et al., as claimed in the instant invention, as expression of an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS) and an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), doubled the production of terpenes including precursors of terpenes and the expression of Streptomyces clavuligerus linalool synthase endows the E. coli strain producing linalool for enhanced production of linalool because Alonso-Gutierrez et al., Tsuruta et al., and Nakano et al., provide the structural and functional element and evidence regarding Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host. Motivation to do so derives from the fact that linalool/monoterpene is employed as a precursor in various industrial settings for the production of fragrances/essential oil and commodity chemical in the production of fuel and as suggested by Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al., and the combined references Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success). Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al.,) i.e., a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs and a genus of microorganisms); any recombinant microorganism … (genus of microorganisms); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (also see 35 U.S.C. 112(a) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-4 and 8-9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Upon further review of claims amendment; Amended claims 1-4 and 8-9 (dated 07/12/2022) are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure.
Amended claims 1-4 and 8-9 (dated 07/12/2022) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Conclusion
	None of the claims are allowable. Claims 1-4 and 8-9 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652